667 S.E.2d 722 (2008)
In the Matter of D.G.
No. 391A08.
Supreme Court of North Carolina.
September 29, 2008.
James R. Glover, Chapel Hill, for Juvenile.
Ann M. Middleton, Assistant Attorney General, James C. Gaither, Jr., District Attorney, for State of NC.
The following order has been entered on the motion filed on the 25th day of September 2008 by Appellant for Extension of Time to File Brief:
"Motion Allowed. Appellant (D.G.) shall have up to and including the 15th day of October 2008 to file and serve his/her brief with this Court. By order of the Court in *723 conference this the 29th day of September 2008."